Citation Nr: 1427471	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  06-04 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for schizophrenic reaction including depression.

2.  Entitlement to a rating in excess of 20 percent for lumbosacral strain.

3.  Entitlement to service connection for radiculopathy of the lower extremities, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for radiculopathy of the upper extremities, to include as secondary to a service-connected disability.

6.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active military service from July 1975 to October 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which continued a 20 percent rating for lumbosacral strain and a 10 percent rating for schizophrenic reaction, and declined to reopen a previously denied issue of entitlement to service connection for a cervical spine condition; and a September 2007 rating decision from the Atlanta RO, which denied service connection for radiculopathy of the upper extremities and radiculopathy of the lower extremities and denied entitlement to a TDIU.  

In September 2012, the Veteran presented sworn testimony at a hearing in Atlanta, Georgia, which was chaired by the undersigned Veterans Law Judge. A transcript of the hearing has been associated with the Veteran's claims file.

In April 2013, the Board remanded these matters for additional development.  In addition, the Board remanded claims for service connection for depression and a sleep disability.  In a December 2013 rating decision, service connection was granted for a sleep disorder and an initial 50 percent disability rating was assigned.  In addition, service connection for depression was granted and was included in the rating for the Veteran's already service-connected schizophrenic reaction, and a higher 50 percent disability rating was assigned, effective February 26, 2004.  As this represents a full grant of the benefits sought as to the depression and sleep disorder claims, they are no longer on appeal.  

The cervical spine, upper extremities, and TDIU claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

FINDINGS OF FACT

1.  Throughout the appeal period, the service-connected psychiatric disability has been manifested by sleep disturbances, some insomnia, depression, difficulty concentrating, social isolation, paranoia, decreased appetite with weight loss, crying spells, mild memory loss, suspiciousness, mild memory loss, periodic reports of auditory hallucinations, and disturbances in motivation and mood.  Those symptoms are indicative of no more than occupational and social impairment with reduced reliability and productivity.  

2.  The Veteran's lumbar spine disability was not manifested by flexion to 30 degrees or less, and there was no evidence of incapacitating episodes (e.g., bed rest prescribed by a physician) or ankylosis.

3.  Resolving all reasonable doubt in the Veteran's favor, the competent medical evidence demonstrates that the Veteran has lumbar radiculopathy in his lower extremities.  

CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 50 percent for schizophrenic reaction including depression have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9205 (2013).

2.  The criteria for a rating in excess of 20 percent for lumbosacral strain have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2013)

3.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for radiculopathy of the lower extremities, as secondary to the service-connected lumbosacral strain, have been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board is granting in full the claim for service connection for radiculopathy of the lower extremities.  Thus, no further discussion of VA's duties to notify and to assist the Veteran with respect to this issue is necessary.
With regard to the claims for increased ratings for the service-connected psychiatric and low back disabilities, the Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in February 2004, March 2004, July 2008, and April 2013. 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent December 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

The Veteran's entire history is to be considered when assigning disability rating.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

A.  Schizophrenic Reaction, Including Depression

When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission. VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a) (2013). When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

As noted above, in a December 2013 rating decision, depression is now included with the Veteran's service-connected psychiatric disability and it has been recharacterized as schizophrenic reaction including depression, rated 50 percent disabling, effective February 26, 2004, the date of the Veteran's claim for an increase, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9205.  A General Rating formula for evaluating psychiatric impairment other than eating disorders contains the actual rating criteria for evaluating the Veteran's disability.

Pursuant to the General Rating formula, a 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.
A rating of 100 percent is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

A February 2004 VA mental health intake note reflects that the Veteran reported increased anxiety and irritability.  He has a good relationship with his family.  The Veteran was casually dressed, alert, oriented to person, place and time, with appropriate behavior and full range of affect.  His mood was depressed.  He had no delusions and denied suicidal ideations, homicidal ideations, auditory and visual hallucinations.  The diagnosis was psychosis, not otherwise specified, rule out depression.    

An April 2004 QTC examination report reflects that the Veteran stated he had been feeling depressed for a long time.  He has trouble falling asleep and staying asleep.  He feels sad, feels like crying at times, does not want to socialize, and reports trouble concentrating.  He has not experienced any hallucinations since 1976.  He denied any manic symptoms, suicidal, and homicidal thoughts.  On mental status examination, the Veteran was oriented to person, place, and time, his speech was coherent, mood was depressed, and affect was constricted.  He had sleep disturbance, but no flashbacks, nightmares, paranoia, obsessive/ritualistic behaviors, hallucinations or panic attacks.  He exhibited adequate impulse control.  His insight and judgment were fair.  The diagnosis was depressive disorder, not otherwise specified (NOS) and schizophrenia paranoid type in remission.  A GAF score of 70 was assigned.  The Veteran was gainfully employed at present.  

VA medical records from March 2004 to October 2007 reflect that the Veteran was pleasant and cooperative, had speech that was soft and spontaneous and normal flow, his mood was okay, and his affect was restricted and sad.  He denied any suicidal or homicidal thoughts at present and denies any auditory or visual hallucinations or paranoia.  He was oriented to time, place and person.  GAF scores assigned were mostly 55 with a 50 assigned in April 2006.
A November 2007 VA psychiatry record reflects that the Veteran reported that he felt depressed.  He was working on part-time job, but because of physical limitations he was having difficulties.   The Veteran denied having auditory hallucinations or visual hallucinations and denied having suicidal ideations or homicidal ideations.  He reported that his energy level was decreased.  He enjoys fishing and hunting, but stated that it was too cold for fishing and he cannot go for hunting because of physical limitations.  In addition, he reported having problems with sleep.

A March 2008 VA medical record reflects that the Veteran reported intermittent symptoms of depression and thoughts of suicide, but he had no plan or intent.  He admits to noncommanding voices.  The diagnosis was schizophrenia, undifferentiated and dysthymia disorder.  

A May 2008 VA medical record reflects that pain affects the Veteran's sleep and he is unable to get enough sleep.  He reports that because of lack of sleep he gets depressed and has decreased energy level.  He continues hearing voices asking him to give up, one to three times a week . The Veteran sometimes thinks about death, but states that he will never harm.  He denied having visual hallucinations.  The diagnosis was major depressive disorder with psychotic features and a GAF score of 65 was assigned.

An October 2009 VA psychiatry record reflects that the Veteran reported that his mood, appetite and concentration were good.  He denied having auditory hallucinations or visual hallucinations and denied having suicidal ideations or homicidal ideations.  He stated that he is doing well at work, but he has not received his security clearance yet and he is little bit worried about that.  The Veteran is prescribed medication for sleep.  He was not taking medication for his psychiatric symptoms, and declined an offer to restart him on antidepressant medication at that time.  He was oriented to person, place, time, and situation.  The Veteran was casually dressed and reasonably well groomed.  He had normal speech, flow of thought that was logical, sequential, and goal oriented, his memory was within normal limits - intact recent and remote memory, and his concentration was within normal limits - intact.  No delusions were expressed or elicited.  His mood was up and down and his affect was appropriate to mood with normal range.  The assessment was major depressive disorder, recurrent, currently stable.  

An April 2013 VA examination report reflects that the Veteran is diagnosed with psychotic disorder, not otherwise specified, and major depressive disorder, recurrent.  A GAF score of 65 was assigned.  Symptoms include infrequent hallucinations, paranoia, depressed mood most days of the week, decreased appetite with a 30 pound weight loss over the past year, low energy, chronic sleep impairment and sleep disturbance, crying spells, poor concentration, social isolation and feeling of hopelessness, helplessness and worthlessness, suspiciousness, mild memory loss (such as forgetting names, directions, or recent events), impaired abstract thinking, and disturbances in motivation and mood.  The examiner determined that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  Out of nine siblings, the Veteran speaks to his oldest brother and one of his sisters once every two weeks.  He does not have regular contact with his other siblings because "they do stuff that gets on my nerves."  The Veteran has been married for 35 years and has three sons.  Of the marital union he stated, "My wife said that I am emotionally rough towards her. She says I act like I don't want to be bothered."  When asked about the relationship between he and his sons he stated, "It's okay but sometimes I am detached from them not interacting with them." 

The Veteran has friends in his home state that he talks to once a month.  He enjoys fishing in the pond in his back yard, but has only been able to fish twice a year due to back pain.  He stated that he spends most of his free time watching TV.  He worked for 15 years as a telecommunications specialist.  He denied difficulty getting along with coworkers or supervisors.  In fact, he indicated that his supervisors were supportive and allowed him to telecommunicate from home three days out of the week because of his medical problems.  He retired in 2011 because he feared that his mental condition would cause him to lose his security clearance.

The VA examiner further found that the Veteran is considered capable of managing funds in his own best interest.  His ability to understand and follow instructions is considered not impaired.  His ability to retain instructions as well as sustain concentration to perform simple tasks is considered not impaired.  His ability to sustain concentration to task persistence and pace is considered mildly impaired.  His ability to respond appropriately to coworkers, supervisors, or the general public is considered not impaired.  His ability to respond appropriately to changes in the work setting is considered mildly impaired.  Taken together, the VA examiner opined that the Veteran's service-connected schizophrenic reaction does not preclude him from securing or maintaining substantially gainful employment.

The Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for the Veteran's psychiatric disability.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In this regard, however, the Board finds that the evidence does not support a rating higher than the currently assigned 50 percent rating under Diagnostic Code 9205 at any point during the appeal period.  The currently assigned 50 percent rating contemplates occupational and social impairment with some reduced reliability and productivity due to symptoms such as impairment of judgment; disturbances of motivation and mood; and difficulty maintaining effective relationships.  The Veteran has depression and some social isolation, although he has good relationships with his sons and friends, he has denied suicidal or homicidal ideation, though he has noted some suicidal thoughts on occasion, and he has not endorsed aggression or violence as part of his service-connected psychiatric disability's symptomatology.  Moreover, the evidence does not indicate, nor has the Veteran reported, that his psychiatric disability was manifested by obsessional rituals which interfered with routine activities, near-continuous panic or depression, spatial disorientation, or neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships or more severe symptoms such as to warrant at least the next higher 70 percent rating.  Consequently, the Board finds that the weight of the evidence is against granting a rating in excess of 50 percent at any time during the appeal period.

While the Veteran's tendency towards isolation makes social interactions complicated, he does have the ability to establish and maintain effective relationships as shown by his marriage to his wife and his relationship with some siblings and his children as well as friends.  There is also no evidence that, prior to his retirement, the Veteran had significant decreases in work efficiency.  The Board finds it probative that despite his psychiatric symptoms, the Veteran was able to maintain his work relationships sufficiently to remain stable in his employment for many years. 

Although the Veteran did indicate some suicidal, he has never engaged in assaultive behavior.  In other words, his irritability suggests some difficulty in establishing and maintain effective work and social relationships, but it is not productive of the complete inability to do so and thus is not otherwise indicative of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, as is required for the next higher evaluation of 70 percent.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001); Vazquez-Claudio v. Shinseki, 2012-7114, (Fed. Cir. Apr. 8, 2013) (holding that a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation). 

The Veteran has not been shown to have symptoms equivalent in nature or severity to the criteria required for the next higher 70 percent rating during any period of the appeal.  There is no evidence of psychotic symptoms or cognitive deficits.  In general, the Veteran was adequately groomed and able to take care of himself physically . The evidence also does not show spatial disorientation-the substantial weight of the evidence shows that he was alert and oriented in all spheres.  Despite the Veteran's reports of suicidal thoughts, he had no active plans or intent.  The Board acknowledges that the evidence demonstrates that the Veteran occasionally reported auditory hallucinations, which is one criterion in the 100 percent rating category.  Although one of the criteria for a 100 percent rating has been reported, the evidence does not show the continued presence of such auditory hallucinations, and does not show that this one symptom has resulted in total occupational and social impairment as required for a 100 percent rating or occupational and social impairment with deficiencies in most areas as required for a 70 percent rating.  

The repeated assignment of a GAF score of 55, and the most recent score of 65 supports the currently assigned 50 percent disability rating.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].  Likewise, symptomatology commensurate with a 100 percent schedular rating, demonstrating total occupational and social impairment, is also not shown.

In reaching the above conclusions, the Board has not overlooked the Veteran's statements regarding the severity of his service-connected psychiatric symptoms.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g., experiencing an increased level of psychiatric symptomatology.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board finds the objective medical findings and opinions provided by the VA examiners of record are afforded the greater probative weight.  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  In this case, the Board finds that the VA examination reports and other probative evidence of record have consistently reflected that the Veteran's service-connected psychiatric disability has resulted in no more than occupational and social impairment with reduced reliability and productivity. 

B.  Lumbosacral Strain

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45. The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45. Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  As such, painful motion should be considered to determine whether a higher rating is warranted on such basis, whether or not arthritis is present.  See Burton v. Shinseki, 25 Vet. App. 1 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

All spine disabilities are rated under a General Rating Formula for Diseases and Injuries of the Spine, unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a , provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching, in the area of the spine affected by the residuals of injury or disease: 

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is in order for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, while a 100 percent rating contemplates unfavorable ankylosis of the entire spine. 

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2013).

For VA purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2013). 

The terms "mild," "moderate," "severe," and "pronounced" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2013). 

The Board observes that the United States Court of Appeals for Veterans Claims (Court) noted that, when rating spine disabilities under the current spine criteria, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010).

Under the current criteria, the Veteran's back disability may alternatively be rated under the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 38 C.F.R. § 4.71a (2013).  With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, assignment of a 20 percent rating is warranted.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, assignment of a 40 percent rating is warranted.  With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, assignment of a 60 percent rating is warranted.  See Note (1): For purposes of evaluations under diagnostic code 5243 [intervertebral disc syndrome], an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See also Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a , Diagnostic Code 5240 (2013).

To obtain a disability rating higher than the currently assigned 20 percent under the current spine regulations as they pertain to range of motion, the Veteran would have to demonstrate forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.
Private medical records from 2004 to 2005, to include those from A. Grigorian, M.D., show that the Veteran was consistently evaluated for complaints of low back pain.  He underwent various pain blocks and an L4-5 microdiskectomy.  Range of motion testing was not performed in these records.  There is no evidence that Dr. Grigorian or other doctors prescribed bed rest.  

An April 2004 QTC examination report reflects that the Veteran complained of worsening low back pain that occurs constantly.  He reported that over the past year he had two incidents of incapacitation for a total of 80 days and the doctor who recommended bed rest was Dr. Grigorian.  Range of motion testing revealed flexion to 85 degrees with pain at 80 degrees, extension to 30 degrees with pain at 30 degrees, right and left lateral flexion and right and left rotation to 30 degrees, with no pain.   The joint function of the spine was limited on repetitive use by pain.  There was no ankylosis of the spine and no signs of IVDS.  The examiner noted that there was no change in diagnosis from that of lumbosacral strain.  

A February 2007 QTC examination report reflects that the Veteran complained of constant pain.  He stated that his condition does not cause incapacitation.  He uses a cane 90 percent of the time.  Range of motion testing revealed that the Veteran had flexion to 45 degrees with pain at 30 degrees, extension to 25 degrees with pain at 20 degrees, right and left lateral flexion to 20 degrees with pain, right rotation to 20 degrees with pain, and left rotation to 30 degrees with pain.  The joint function of the spine was additionally limited on repetitive use by pain, fatigue, weakness, and lack of endurance.  Pain has the major functional impact.  There was no additional limitation of joint function on repetitive use testing.  There were signs of intervertebral disc syndrome (IVDS).  In an addendum it was noted that the Veteran was diagnosed with degenerative disc disease based upon deterioration of lumbar discs which caused IVDS.  

A November 2010 letter from the Veteran's private physician, A. A. Williams, M.D. requests that the Veteran continue to work from home as he has chronic medical issues related to his back and neck, with multiple surgeries that make it very difficult for him to sit for long periods of time or travel long distances.  

A June 2013 VA orthopedics consultation report reflects that the Veteran complained of chronic low back pain.  An MRI of the back was taken.  He was assessed with degenerative disc disease of the lumbar spine, L4-5, without radiculopathy.  

The May 2013 VA examination report reflects that the Veteran was diagnosed with degenerative joint disease of the lumbosacral spine.  Range of motion testing revealed forward flexion to 60 degrees with painful motion, extension to 5 degrees with no evidence of painful motion, right and left lateral flexion to 20 degrees with no evidence of painful motion, and right and left lateral rotation to 30 degrees, with no objective evidence of painful motion.  Repetitive motion testing revealed no changes in range of motion.  The examiner indicated that the Veteran did not have any functional loss and/or functional impairment of the thoracolumbar spine.  The Veteran had localized tenderness or pain to palpation for joints and/or soft tissue.  The examiner noted that the Veteran has an implanted nerved stimulator just above the right buttock and this is minimally tender.  He did not have guarding or muscle spasm.  Muscle strength testing was 5/5 with no muscle atrophy.  Sensory examination was normal.  The examiner determined that the Veteran did not have radicular pain or any other symptoms due to radiculopathy or any other neurologic abnormalities.  He also found that the Veteran did not have IVDS of the thoracolumbar spine.  The Veteran uses a cane on a regular basis.   The examiner noted that the Veteran retired in 2011.  Prior to that, for 15 years he worked as a project manager in communications.  He was able to carry the job until 2002 when his neck and back got worse.  He was a civilian employee working for the military and in 2011 the post closed, so he retired.  Activities of daily living are okay.  The examiner remarked that the Veteran had radicular pain radiation, but no radiculopathy.  Thus, he has subjective pain, but no objective signs.  He has a positive straight leg raise and this is a sign of back irritation.  

The Board finds that the Veteran is not entitled to a disability rating in excess of 20 percent for his back disability.  In this regard, there is no indication from the record that he has flexion of the thoracolumbar spine limited to 30 degrees or less or that he has ankylosis of the thoracolumbar spine.  In fact, at the most recent VA examination his flexion is limited to only 60 degrees, but he does not report painful flare-ups, and there is no indication that he experiences additional functional limitation as a result of pain, weakness, fatigability, incoordination, or lack of endurance.  There is no other evidence showing that he has more limitation of motion than that found at his VA examinations.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular disability rating in excess of 20 percent for the functional impairment of the Veteran's back.  38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2013). 

Consideration has been given to assigning a disability rating under Diagnostic Code 5243, based on incapacitating episodes.  However, while the Veteran has been diagnosed with DDD, there is no evidence of record indicating that he experiences incapacitating episodes which require medically prescribed bed rest.  Therefore, a disability rating based on incapacitating episodes is not warranted.  38 C.F.R. § 4.71a (2013).

Consideration has been given to assigning separate compensable disability ratings for neurological impairment resulting from the Veteran's back disability.  In this regard, as part of this decision, service connection has been granted for lumbar radiculopathy of the bilateral lower extremities.  However, there is no indication that the Veteran experiences any additional neurological symptoms related to his service-connected low back disability.  Thus, additional separate compensable ratings for neurological impairment in any extremity are not warranted at this time.

C.  Extraschedular Consideration

The Board has also considered whether either claim for an increased rating on appeal should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2013).

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate. Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the record shows that the manifestations of the disabilities on appeal are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  In addition, the evidence does not show frequent hospitalization or marked interference with employment beyond that contemplated by the currently assigned disability rating.  Therefore, the Board has determined that referral of this case for extraschedular consideration is not warranted. 

III.  Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013). 

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. 3.307, 3.309(a) (2013). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2013).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995). 

After review of all the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the Veteran has radiculopathy of his lower extremities secondary to his service-connected lumbosacral strain.  In this case, private medical records from February 2003 to August 2003 reflect that the Veteran was seen for complaints of low back pain with pain and pressure radiating to the proximal portion of both lower extremities, almost symmetrically.   In August 2003, the Veteran underwent a total myelogram that revealed a moderate degree of multilevel spondylosis.  A lumbar MRI showed moderate disc protrusion at the L4-5 level and mild discs at the L5-S1.  The private physician stated that the Veteran had lumbar radiculopathy. 

A January 2005 private hospital discharge summary reflects that the Veteran was diagnosed with degenerative joint disease at L4-5 with radiculopathy and instability.  

Additional private medical records from 2007 to 2008 show that the Veteran was repeatedly diagnosed with lumbar radiculopathy.  

A February 2007 QTC examination report reflects that the Veteran was diagnosed with degenerative disc disease of the lumbar spine and IVDS, right superficial peroneal nerve.  The examiner noted that there was sensory dysfunction with findings of decreased sensation in the lower leg and foot.  The superficial peroneal nerve involvement revealed findings of neuralgia. 

A May 2013 VA examination report reflects that the examiner found that the Veteran did not have radicular pain or any other signs of symptoms due to radiculopathy.  The examiner commented that the Veteran had radicular pain radiation, but no radiculopathy.  Thus, he has subjective pain, but no objective signs.  He has positive straight leg raising, but this is a sign of back irritation. The Board points out that, while not diagnosed at the time of the May 2013 VA examination, the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, the Board finds that the private medical records dated in 2007 and 2008 clearly show that the Veteran was diagnosed with lumbar radiculopathy, during the pendency of the appeal.  By resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence is in favor of the grant of service connection for radiculopathy of the bilateral lower extremities as secondary to the service-connected lumbosacral strain under 38 C.F.R. § 3.310.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

A rating in excess of 50 percent for schizophrenic reaction including depression is denied.  

A rating in excess of 20 percent for lumbosacral strain is denied.  

Service connection for radiculopathy of the bilateral lower extremities, as secondary to the service-connected lumbosacral strain, is granted.

REMAND

With regard to the claims for service connection for a cervical spine disability and for radiculopathy of the upper extremities, the Veteran was afforded a May 2013 VA neck examination pursuant to the Board's remand instructions in April 2013.  The examiner noted that there was no evidence that the Veteran had been seen in service for a neck condition; the Veteran stated that his neck started giving him trouble in 1978, 2 years after service; and the first time that he sought medical treatment was in 2002.  X-rays showed degenerative joint disease and no evidence of a traumatic condition.   The VA neck examiner opined that the Veteran's neck condition was less likely than not related to service.  He also opined that it was less likely that his service-connected low back condition caused or aggravated his neck condition.  However, no basis or rationale for this opinion was provided.  

The May 2013 VA back examiner also concluded that the Veteran did not have objecting finding of a neuropathy on examination.  He stated that the Veteran does have subjective reference of pain from the neck, and hence, service connection for radiculopathy is moot.  Any service connection for referred pain relates to the causative joints, namely, the cervical and lumbosacral spine.  However, private medical records associated with the claims file show that the Veteran has been diagnosed with radiculopathy and peripheral neuropathy during the pendency of this appeal.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The records are not clear if such are related to the upper extremities.  The May 2013 VA examination fails to address these diagnoses.  Therefore, the Board finds that these examinations are inadequate as to the claims remaining on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Moreover, a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, during the pendency of this appeal, the Veteran was granted service connection for a sleep disorder.  Furthermore, in the decision above, the Board has granted service connection for radiculopathy of the lower extremities, which must be assigned an initial disability rating by the agency of original jurisdiction (AOJ) and then considered in the determination of entitlement to TDIU.  The Veteran's TDIU claim is also inextricably intertwined with the remaining service connection claims on appeal, and those claims must be adjudicated prior to entering a final decision on the matter.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Furthermore, in light of these grants, the Board finds that the Veteran should be afforded an additional examination to ascertain the impact of all of his service-connected disabilities. 

Evidence submitted by the Veteran indicates that he receives ongoing treatment for his neck from private practitioners.  Therefore, to ensure all due process due process requirements are met and that the record before the examiner is complete, give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal not yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Furnish to the Veteran a Veterans Claims Assistance Act of 2000 notice letter pertaining to the issues remaining on appeal-service connection for a cervical spine disability; service connection for radiculopathy of the lower extremities, to include as secondary to a service-connected disability; and a TDIU.  

2.  Obtain outstanding VA medical records dated from  2013 to the present, following the procedures set forth in 38 C.F.R. § 3.159(c).

3.  Then, schedule the Veteran for a VA examination, by an examiner with the appropriate expertise and who has not previously examined the Veteran, to determine the nature and etiology of any cervical spine disability and any radiculopathy of the upper extremities.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished, to include X-rays, and all clinical findings should be reported in detail.  The examiner should address the pertinent diagnoses of record and reconcile the May 2013 VA examiner's opinion.   

(a) The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a cervical spine disability and radiculopathy of the upper extremities related to service.  In rendering these opinions, the examiner must consider the Veteran's statements regarding the onset and statements regarding the continuity of symptomatology.  

(b) The examiner should also opine as to whether it is at least as likely as not (50 percent or greater probability) that a cervical spine disability and radiculopathy of the bilateral upper extremities was caused by a service-connected disability.  

(c) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that a cervical spine disability and radiculopathy of the bilateral upper extremities is aggravated (permanently worsened beyond the natural progress of the disorder) by a service-connected disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  

The examiner should clearly set forth the complete rationale for all opinions expressed.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it. 

If the examiner finds that he/she cannot provide an opinion without resorting to speculation, he/she should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  He/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  Also, schedule the Veteran for an appropriate VA examination to ascertain the cumulative impact of his service-connected disabilities.  The examiner must review the claim file and must note that review in the examination report.  The rationale for all opinions should be explained.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities [schizophrenic reaction including depression, a sleep disorder, lumbosacral strain, and radiculopathy of the lower extremities] render him unable to secure or follow a substantially gainful occupation.  If the Veteran's service-connected disabilities do not render him unemployable, the examiner should suggest the type of employment the Veteran would be capable of performing with his current service-connected disabilities, considering his current skills and educational background.  The examiner should also state what accommodations would be necessary due to the service-connected disabilities.  If there are any nonservice-connected disabilities that render, or assist to render, the Veteran unemployable, the examiner should specifically identify (in the examination report) those nonservice-connected disability(ies).  

5.  Then, readjudicate the claims remaining on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


